            Case 1:95-cr-00294-PJM Document 316 Filed 08/18/20 Page 1 of 5



                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA,                                   *
                                                            *
v.                                                          *             Criminal No. pJM 95-294-1
                                                            *
DONALD'WARDRICK,                                            *
                                                            *
                    Defendant.                              *
                                          MEMORANDUM OPINION

           Wardrick was an integral part of an international smuggling enterprise that used young

Americans as couriers to transport heroin from Pakistan into the Washington, D.C. area. See

United States v. Wardrick, 141 F.3d 1161 (Table) at *1 (4th Cir. 1998). On June 10, 1996, ajury

found him and two codefendants guilty of several heroin-related offenses: conspiracy to distribute

heroin in violation of 21 U.S.C. ~ 846; possession of heroin with the intent to distribute it in

violation of21 U.S.C. ~ 841; and importation of heroin in violation of21 U.S.C. ~~ 952 and 963.

On October 3, 1996, the Court sentenced Wardrick to 360 months imprisonment to be followed

by a term of supervised release of five years.

           On January 15, 2020, the Bureau of Prisons ("BOP") transferred Wardrick from Federal

Correctional Institution Cumberland to Hope Village Halfway House in Washington, D.C. Shortly

thereafter, on approximately January 29, 2020, he was placed on home confinement.l

           On April 14, 2020, through counsel, Wardrick filed the instant Emergency Motion for

Termination of Home Detention / Hortle Confinement and Immediate Placement on Supervised

Release. ECF No. 310. He submits that his home confinement unnecessarily exposes his 86-year-




1   Wardrick states that his projected release date is April 21,2021. See ECF No. 310, p. 2.

                                                            1
          Case 1:95-cr-00294-PJM Document 316 Filed 08/18/20 Page 2 of 5



old mother with whom he resides to COVID-19 and requests his immediate placement on

supervised release.

        For the reasons that follow, Wardrick's Motion is DENIED.

                                                         1.

        Wardrick's motion leaves many questions unanswered.

        To begin, he fails to identify the legal basis for his request. Generally, "[t]he court may not

modify a term of imprisonment once it has been imposed." 18 U.S.C. ~ 3582(c)(l)(B);                         United

States v. Goodwyn, 596 F.3d 233, 235 (4th Cir. 2010) (citing United States v. Cunningham, 554

F.3d 703, 708 (7th Cir. 2009) ("[T]here is no 'inherent authority' for a district court to modify a

sentence as it pleases; indeed a district court's discretion to modify a sentence is an exception to

[~ 3582's] general rule [barring modification]''')).

        The Government, not unreasonably, proceeds on the assumption that Wardrick intends to

rely on 18 U.S.C. ~ 3582(c)(l)(A), which permits a court to reduce a sentence upon a showing of

"extraordinary and compelling reasons." Indeed, courts within this district, including this one, have

recognized that the current pandemic may create the circumstances for such a finding. But judges

in this district have also been virtually uniform in holding that defendants must exhaust their

administrative remedies prior to seeking such relief from the courts. See, e.g., United States v.

Taylor,ELH-13-269,        2020 WL 3447761, at *6 (D. Md. June 23, 2020) (collecting cases); United

States v. Johnson, --- F.Supp.3d ----, 2020 WL 1663360, at *5 (D. Md. Apr. 3, 2020).2 Specifically,

pursuant to 18 U.S.C. ~ 3582(c), a defendant must have "fully exhausted all administrative rights

to appeal a failure ofthe Bureau of Prisons to bring a motion on the defendant's behalf' or 30 days




2That is not to say that situations may exist where exhaustion of the administrative process is futile and therefore
deemed exhausted. See United States v. Barringer, PJM-13-129, 2020 WL 2557035, at * 3 (D. Md. May 19,2020).
Wardrick has not put forward such a justification.

                                                         2
         Case 1:95-cr-00294-PJM Document 316 Filed 08/18/20 Page 3 of 5



must have lapsed from "receipt of such a request by the warden of the defendant's               facility,

whichever is earlier." 18 U.S.C.   S 3582(c)(l)(A).
        Wardrick has provided no indication that he has submitted the requisite request to the

warden and the Government avers that the BOP has no such request in its tracking system. See

ECF No. 312, p. 8. This finding alone is sufficient for the Court to deny Wardrick's motion. See

United States v. Hunter, DKC 12-0086-4,2020 WL 4501494 (D. Md. Aug. 5,2020); Taylor at *6.

                                                      II.

        Wardrick also fails to address numerous important factual items.

        He says that since being placed in home confinement he has been employed by Walmart

at its store in Bowie, Maryland. That job, he says, requires that he "come into contact with

numerous other employees and store customers." ECF No. 310, p. 2. This presents a problem, he

explains, because he resides with his 86-year-old mother, for whom he says he is the "primary

caretaker" and whose physicians have expressed concern about him potentially exposing her to the

coronavirus. Id.

        Wardrick offers no reason, let alone evidence, indicating why his workplace at Walmart is

a particularly risky environment. He submits a letter from his manager, but it makes no mention

of Wardrick's potential exposure to the virus. See ECF No. 313, p. 2. Similarly, Wardrick provides

no documentation to support the purported concerns of his mother's physicians to explain why

she, apart from her age, is particularly susceptible to the dangers of virus. Nor is it clear, ifhe truly

is his mother's primary care giver, who will be left to tend to her needs ifhe no longer resides with

her. Most important, perhaps, he fails to identify some other location where he would reside ifhis




                                                      3
          Case 1:95-cr-00294-PJM Document 316 Filed 08/18/20 Page 4 of 5



motion is granted and why home confinement could not be imposed at that location.3 In short,

Wardrick has not demonstrated any extraordinary and compelling reason to grant his request. See,

e.g., United States v. Martin, JKB-15-646, 2020 WL 3833390, at *2 (D. Md. July 8, 2020)

("Absent any explanation for how he satisfies the standards required for release, the Court cannot

find that extraordinary and compelling reasons exist which would warrant a sentence reduction").

                                                        III.

        Wardrick has had ample time to address the aforementioned concerns. Based on the

"emergency" nature of his filing, the Court ordered an expedited briefing schedule. See ECF No.

311. While the Government complied by timely submitting its response in opposition, Wardrick

never filed reply brief. On June 2, 2020, over three weeks after the deadline for him to reply,

Wardrick filed correspondence with the Court enclosing two letters, neither of which substantially

addressed the deficiencies identified by Government, and informing the Court that his lawyer had

fallen ill with COVID-19. See ECF No. 313.4 Responding to his predicament, the Court postponed

ruling on his motion and, on June 22, 2020, gave Wardrick an additional opportunity to update the

Court. See ECF No. 314. Now, over a month and a half later, the Court has received nothing from

Wardrick or his attorney.

        Under the circumstances,          Wardrick's     Emergency Motion for Termination                of Home

Detention / Home Confinement and Immediate Placement on Supervised Release is DENIED.5




3 It appears that some of his alleged problems, including the supposed risks associated with his place of employment,
could be resolved by his Residential Reentry Manager (RRM), a contractor authorized by the BOP to oversee his
home confinement. According to the Government, Wardrick's RRM has stated that he or she would be amenable to a
request for different employment ifWardrick could show a viable and verifiable reason for the change. See ECF No.
312, p. 4.
4 The first letter was from his manager at Walmart and the second from his Hope Village case manager. See ECF No.
313.
5 The Court, however, in no way intends to preclude Wardrick's RRM from seeking an alternate residence for him, to
assuage his concern for his mother's health.

                                                         4
       Case 1:95-cr-00294-PJM Document 316 Filed 08/18/20 Page 5 of 5



      A separate Order will ISSUE.


                                                   ERJ. MESSITTE
                                                   ATES DISTRICT JUDGE

August 18, 2020




                                     5
